Too narrow a construction is placed on the statute by entirely overlooking the fact that it is a remedial statute designed to prevent errors in voting resulting from confusion as to the identity of *Page 437 
the candidates. The statute seeks to eliminate such confusion by identifying the candidates. A remedial statute should be liberally construed for the suppression of the mischief and advancement of the remedy. 6 Dunnell, Minn. Dig. (2 ed. 
Supps.) § 8986. The reason the doctrine of idem sonans seldom, if ever, applies to only the surname is that ordinarily a name is composed of both the Christian and surname, but the statute has excluded the Christian name from consideration in cases of this kind. This does not indicate a statutory intention that the doctrine of idem sonans should not be applicable, but rather that in the application of the doctrine only the surname should be considered. Much should be left to the judgment of the secretary of state as the executive officer in charge of such matters, and we cannot say that his decision that the names Ledin and Lodin are indistinguishable to most voters is erroneous. It is a matter of common knowledge of which we can take judicial notice that the two names have been regarded as indistinguishable. In Ordean v. Grannis, 118 Minn. 117, 125,136 N.W. 575, 1026, L.R.A. 1915B, 1149, the names Albert B. Geilfuss, assignee, and Albert Guilfuss, assignee, were held to be the same so as to make service upon Albert B. Geilfuss valid under the section authorizing the service of summons by publication upon absentees. There the question arose simply from a consideration of the names as they appeared in writing in connection with the proceeding for service of the summons by publication. We held that, considering each name as a whole "the differences between them are trivial." In pronunciation of the names here involved the accent is on the last syllable in both cases. This is a matter of some importance in the application of the doctrine of idem sonans. That confusion in the voting will result is certain unless the distinguishing words are placed on the ballot after the name of Albert A. Lodin. No candidate should have the benefit of the confusion which will result from such a situation. *Page 438